6/19Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 15-20, drawn to a method using a plurality of membranes, classified in F28D 9/00.
II. Claims 9-14, drawn to a membrane plate assembly, classified in B01D 63/082.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as heat exchange.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

During a telephone conversation with Mr. Nathan Orme on 3/5/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-14.  Affirmation of s 1-8 and 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the presence of claims 1-8 and 15-20 directed to invention non-elected without traverse.  Accordingly, claims 1-8 and 15-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to update parent application status and cancel non-elected claims without traverse: 
	-Specification: Paragraph [001], Line 2:
	
		After “2017,”, -- now U.S. Patent No. 10,464,023,  -- has been added.
	-Claims 1-8 and 15-20 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 2012/0118743 A1 (hereinafter referred to as “Liang”) is considered the closest prior art to the claimed invention.  Liang teaches a membrane plate assemblies (10) wherein each of the membrane plate assemblies comprise: a spacer plate (104) comprising a spacing region wherein the spacer plate at least partially defines at least first opening and at least a second opening, wherein the spacer plate comprising a first surface having a first bonding area and an opposing second surface having a second bonding area, a first membrane (100) bonded to the 
None of the prior art of record teaches or suggests the membrane plate assembly of claim 9 comprising: the first membrane being laterally offset from the second membrane in a first direction, a second, inner membrane assembly disposed in a region at least partially defined between at least a portion of the first and second membranes, the inner membrane assembly including a third membrane bonded in the spacing region on the first side of the spacer plate and a fourth membrane bonded in the spacing region on the second side of the spacer plate, the fourth membrane being laterally offset from the third membrane in a second direction that is substantially orthogonal to the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed 11/5/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is 571-272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
3/9/21